1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     STATE OF NEVADA,                                   Case No. 3:18-cv-569-MMD-CBC
7                                     Plaintiff,                       ORDER
                v.
8
      UNITED STATES; et al.,
9
                                 Defendants.
10

11   I.     INTRODUCTION
12          Since the Court’s last order (“PI Pending Appeal Order”) which resolved Plaintiff
13   State of Nevada’s motion to enjoin DOE from shipping any plutonium to the Nevada
14   National Security Site (“NNSS”) until its appeal of this Court’s order denying its request for
15   preliminary injunctive relief (“PI Order”) is resolved (“PI Appeal Motion”), the parties have
16   filed several motions. These motions are: (1) South Carolina’s motion for clarification
17   ((“Motion for Clarification”) (ECF Nos. 87, 90 (errata)); (2) South Carolina’s renewed
18   motion to transfer (ECF No. 88); (3) the Government’s1 motion for protective order (“Motion
19   for Protective Order”) (ECF No. 92); (4) the Government’s motion to dismiss (“MTD”) (ECF
20   No. 93); (5) Nevada’s emergency motion to stay briefing on the MTD (ECF No. 97); (6)
21   Nevada’s counter motion for leave to conduct discovery (ECF No. 108); and (7) Nevada’s
22   counter motion requiring the Government to file administrative records (ECF No 109).2 It
23   ///

24          1 Nevada sues the Department of Energy (“DOE”), the United States Secretary of
25   Energy, Rick Perry, in his official capacity, and the National Nuclear Security
     Administration (“NNSA”) and its administrator, Undersecretary for Nuclear Security, Lisa
26   E. Gordon, in her official capacity. (ECF No. 1 at 4.) These Defendants are collectively
     referred to as “the Government.”
27          2 The latter two motions were filed on April 29, 2019. The other motions are fully
28   briefed. (ECF Nos. 94, 95, 100, 101 (noticed of corrected image for ECF No. 101), 103,
     98, 111, 106, 110.)
1    is apparent from the pending motions that a stay pending appeal is warranted. Thus, for

2    the reasons discussed herein, the Court will sua sponte impose a stay.

3    II.    RELEVANT BACKGROUND

4           Nevada filed this lawsuit under the Administrative Procedure Act (“APA”), 5 U.S.C.

5    § 701 et. seq, to challenge the Government’s proposed action to transport from Savannah

6    River Site (“SRS”) in South Carolina one metric ton of defense-grade plutonium for staging

7    at NNSS and/or the Pantex Plant in Carson County, Texas (“Pantex”) before shipment to

8    Los Alamos National Laboratory (“LANL”) in Los Alamos, New Mexico (“Proposed

9    Action”)3 without a supplemental environmental impact statement (“EIS”). (ECF No. 1;

10   ECF No. 27-3 (DOE/NNSA’s Supplement Analysis) at 9, 23.) The Government evaluated

11   safety and security issues relating to the Proposed Action in a DOE/NNSA Supplemental

12   Analysis (“SA”), which relied upon prior EISs concerning these matters. (See ECF No. 62

13   (discussing the SA).) The additional background facts are recited in the Court’s order (“PI

14   Order) denying Nevada’s motion for preliminary injunction (“PI Motion”) and will not be

15   fully recounted here. (ECF No. 62 at 2–3.)

16          As relevant to the pending motions, the crux of Nevada’s claim is that the prior EISs

17   and thus the SA are inadequate for evaluating the current risks to Nevada and the

18   Government needs to perform a supplemental EIS to comply with the National

19   Environmental Protection Act of 1969 (“NEPA”), 42 U.S.C. 432 et seq. and other

20   applicable regulations. (ECF No. 1 at 5, 9, 14–15; ECF No. 34 at 12–13.) The Complaint

21   particularly asserts claims for: (1) violation of NEPA; (2) violation of implementing

22   regulations of the Council of Environmental Quality, 40 CFR § 1502.9(c)(1); and (3)

23   violation of DOE’s NEPA regulations, 10 CFR § 1021.314(a). (ECF No. 1 at 4, 17–18.)

24   Nevada requests declaratory and injunctive relief, including a “declaration and order that

25   the Defendants’ actions violate NEPA, and CEQ and DOE implementing regulations” and

26   an “order setting aside and vacating the SA.” (Id. at 18.)

27   ///
28

                                                  2
1           Nevada’s PI Motion sought to enjoin any shipment of plutonium from SRS to NNSS

2    until its claims are decided on the merits. (ECF Nos. 2, 62.) The Court subsequently issued

3    the PI Order (ECF No. 62) denying the PI Motion because Nevada failed to show a

4    likelihood of irreparable harm in the absence of preliminary relief and a balance of the

5    equities tip in its favor (id. at 5–16.)

6           In the meantime, after completion of briefing on the PI Motion and before the

7    issuance of the PI Order, the Government submitted a Notice of New Information (“Notice”)

8    with a sworn declaration providing that shipment of one-half metric ton of plutonium to

9    Nevada under the Proposed Action had been completed prior to November 2018—the

10   month in which Nevada filed this lawsuit. (ECF Nos. 56, 56-1.) In response to the Court’s

11   minute order for status report, the Government affirmed that no more plutonium will be

12   shipped to NNSS as part of the Proposed Action. (ECF No. 58 at 2.) The Government

13   informed that all other shipments of plutonium under the Proposed Action “are going

14   elsewhere.” (Id.) The Government also reaffirmed this information per declaration of Bruce

15   M. Diamond, General Counsel for the NNSA, in response to the PI Appeal Motion. (ECF

16   No. 74-1.) Based on such representation, the Court denied the latter motion. (ECF No. 77

17   at 3–5.)

18          In the same order, the Court also denied South Carolina’s motion to transfer venue

19   as moot—but without prejudice, finding that the motion “is inextricably related to the matter

20   that is now on appeal [and thus] this Court lacks jurisdiction to decide that motion[.]” (Id.

21   at 5.) South Carolina construes the Court’s ruling as “effectively end[ing] the case as moot

22   pending an opinion from the Ninth Circuit” and on this basis sought clarification in response

23   to Nevada’s proposed discovery plan. (ECF No. 87 at 2–4.) However, the Court did not

24   find that this case has “effectively ended.”

25   III.   DISCUSSION

26          The parties’ filings since the Court issued the PI Pending Appeal Order crystalize

27   the parties’ dispute relating to the status of this case in general and to the scope of

28   discovery in particular—whether Nevada is entitled to extra-record discovery. Nevada

                                                    3
1    contends that its appeal of the PI Order is interlocutory and the Court “retains jurisdiction

2    over the merits despite the appeal” which entitles it to proceed with discovery. (ECF No.

3    95 at 4.) Nevada further argues that it is entitled to discovery beyond the administrative

4    record. (Id. at 9.) As noted, South Carolina insists that the case “effectively ended [] as

5    moot” in light of the Court’s denial of its motion to transfer and no discovery should be had

6    (ECF No. 87 at 2–4), but any discovery should be limited to the administrative record (ECF

7    No. 89 at 2–3). The Government does not appear to agree with South Carolina as to the

8    status of case or with Nevada as to the scope of discovery. This is evident in the

9    Government’s filing of its MTD and of its Motion for Protective Order. In the latter filing, the

10   Government argues that discovery should be limited to the administrative record and

11   extra-record discovery should not be permitted absent a ruling by this Court after full

12   briefing on any motion to conduct discovery.4 (ECF No. 92 at 6.)

13          While Nevada takes the position that the Court “retains jurisdiction over the merits,”

14   Nevada filed an emergency motion to stay briefing on the Government’s MTD until the

15   Ninth Circuit resolves its appeal.5 (ECF No. 97 at 4–6.) Nevada insists that because the

16   Government raises the same defenses in response to the appeal and in its MTD—standing

17   and mootness—the Court lacks jurisdiction to resolve the MTD. (Id.) But Nevada cannot

18   have it both ways—if the case should proceed on the merits to allow Nevada to engage in

19   discovery—then the Government should be permitted to assert threshold challenges to

20   preclude resolution on the merits. Regardless, the Court will stay this case because the

21   ///
22   ///

23          4 Nevertheless, the Government asserts that “[g]iven the uncertainty caused by the
     parties’ competing schedules, the United States is not planning to file the administrate
24   record until issuance of a scheduling order or other order by this Court.” (ECF No. 92 at 5
     n.4.) Nevada of course counters that the Government “should immediately lodge the
25   administrative record.” (ECF No. 109 at 8.) However, the Government did submit the
     administrative records. (ECF No. 105.)
26
            5 Nevada asks in the alternative for an extension of 14 days from the Court’s ruling
27   on its emergency motion to respond to the Motion to Dismiss. (ECF No. 97 at 2.) The Court
     suspended the briefing schedule pending its resolution of Nevada’s emergency motion.
28   (ECF No. 99.)

                                                    4
1    immediately adjudicate the Government’s MTD while Nevada’s interlocutory appeal is

2    pending. 6

3           B.     Stay of Action

4           Even if Nevada’s appeal does not divest the Court of jurisdiction to consider the

5    Government’s MTD, the Court finds that a stay is warranted here.

6           A district court has the inherent power to stay proceedings in its own court. Landis

7    v. N. Am. Co., 299 U.S. 248, 254–55 (1936). “A trial court may, with propriety, find it is

8    efficient for its own docket and the fairest course for the parties to enter a stay of an action

9    before it, pending resolution of independent proceedings which bear upon the case.”

10   Leyva v. Certified Grocers of Cal., Ltd., 593 F.2d 857, 863 (9th Cir. 1979). In deciding

11   whether to grant a stay, courts should consider “the possible damage which may result

12   from the granting of a stay, the hardship or inequity which a party may suffer in being

13   required to go forward, and the orderly course of justice measured in terms of the

14   simplifying or complicating of issues, proof, and questions of law which could be expected

15   to result from a stay.” Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005) (quoting

16   Landis, 299 U.S. at 268). Courts should also consider “the judicial resources that would

17   be saved by avoiding duplicative litigation.” Pate v. DePuy Orthopaedics, Inc., No. 2:12-

18   cv-01168-MMD-CWH, 2012 WL 3532780, at *2 (D. Nev. Aug. 14, 2012) (quoting Rivers

19   v. Walt Disney Co., 980 F. Supp. 1358, 1360 (C.D. Cal. 1997)).

20           These three factors weigh in favor of a temporary stay pending the Ninth Circuit’s

21   decision on Nevada’s interlocutory appeal. Nevada represents that its appeal is on an

22   accelerated schedule and oral argument will likely be scheduled for August 2019, which

23   is only three months from now. (ECF No. 97 at 2.) The Government does contend

24   otherwise. The same arguments that Nevada offers to support its request to stay the

25   briefing schedule on the Government’s MTD—lack of prejudice due to temporary delay

26   ///

27
            6As Nevada points out, the Government did not move to dismiss for lack of subject
28   matter jurisdiction in response to the Complaint. (ECF No. 110 at 6.) The Government
     opposed the PI Motion on the merits and filed an Answer to the Complaint. (Id.)
                                                 6
1    that they do not warrant discussion as they do not affect the outcome of the issues before

2    the Court.

3          For the reasons discussed above, the Court will stay this case pending the Ninth

4    Circuit’s decision on Nevada’s interlocutory appeal.

5          It is therefore ordered that South Carolina’s motion for clarification (ECF No. 87) is

6    denied as moot.

7          It is further ordered that Nevada’s emergency motion to stay briefing (ECF No. 97)

8    is denied as moot.

9          It is further ordered that Nevada’s counter motion requiring the Government to file

10   the administrative record (ECF No. 109) is denied as moot by the Government’s filing of

11   the administrative record (ECF No. 105).

12         All remaining pending motions (ECF Nos. 88, 92, 93, 108) are denied as moot and

13   without prejudice to the moving parties to request that the motion, if fully briefed, be

14   reinstated, or to filing a renewed motion within 14 days from the Ninth Circuit’s decision

15   on Nevada’s interlocutory appeal.

16         DATED THIS 30th day of April 2019.

17

18

19                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27
28

                                                 8
